DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over  Molavianjazi, Jung, Nangia, Loehr and Kuchibhotla, application no. 2020/0053710, hereinafter known as Jung in view of 3GPP TSG-RAN WG4 RAN4#93 R4-1914980, Reno, Nevada November 18" — 22"°, 2019, Agenda item: 9.11.2, Source: Qualcomm, Title: Applicable timing for pathloss RS activated/updated by MAC-CE hereinafter known as Qualcomm.  

As to claim 1, Jung discloses a method for wireless communication by a user equipment (UE), the method comprising: receiving a medium access control control element (MAC-CE) indicating a path loss reference signal (PL RS) update (Jung, [0129]-[0131], MAC-CE message from network entity to indicate to UE, Sounding Reference Signal (SRS) to be activated; [0136], SRS used for determination of path loss as known in the art). Jung does not expressly disclose a condition for PL RS update however Qualcomm dicloses and determining an application time for applying the PL RS update based on one more conditions (Qualcomm, section 2, condition for PL RS update based on enablement by MAC-CE). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung to include the limitations of and determining an application time for applying the PL RS update based on one more conditions as taught by Qualcomm.  Pathloss reference signal updating based on MAC-CE enablement as a condition allows UE to only measure the pathloss when required thereby saving processing resources and time. 

As to claim 2, Jung discloses the method of claim 1. Jung does not disclose however QUALCOMM dicloses wherein the one or more conditions relate to at least one of a total configured number of PL RS for the UE, whether a MAC-CE based PL RS activation feature is enabled, or whether a same PL RS is already measured or maintained for power control of one or more other uplink channels (Qualcomm, section 2, condition for PL RS update based on enablement by MAC-CE). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung to include the limitations of wherein the one or more conditions relate to at least one of a total configured number of PL RS for the UE, whether a MAC-CE based PL RS activation feature is enabled, or whether a as taught by Qualcomm.  Pathloss reference signal updating based on MAC-CE enablement as a condition allows UE to only measure the pathloss when required thereby saving processing resources and time. 

As to claim 3, Jung discloses wherein the application time is determined to be a period after acknowledgment of the MAC-CE (Jung, [0132], application time of SRS after 3ms of ACK).

As to claim 4, Jung discloses the method of claim 1. Jung does not disclose however Qualcomm discloses wherein the one or more conditions relate to at least one of: a total configured number of PL RS for the UE, whether a MAC-CE based PL RS activation feature is enabled, whether a same PL RS is already measured or maintained for power control of one or more other uplink channels, if the PL RS has a configured transmission configuration indicator (TCI) state and the TCI state is known by the UE, if the PL RS has no configured TCI state and the PL RS is of a certain type, or if the PL RS has no configured TCI state and the PL RS is known to the UE (Qualcomm, section 2, condition for PL RS update based on enablement by MAC-CE). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung to include the limitations of wherein the one or more conditions relate to at least one of: a total configured number of PL RS for the UE, whether a MAC-CE based PL RS activation feature is enabled, whether a same PL RS is already measured or maintained for power control of one or more other uplink channels, if the PL RS has a configured transmission configuration indicator (TCI) state and the TCI state is known by the UE, if the PL RS has no configured TCI state and the PL RS is of a certain type, or if the PL RS has no configured TCI state and the PL RS is known to the UE a as taught by Qualcomm.  Pathloss reference signal updating based on MAC-CE enablement as a condition allows UE to only measure the pathloss when required thereby saving processing resources and time. 

As to claim 5, Jung discloses wherein the certain type comprises at least one of a synchronization signal block (SSB) or a channel state information reference signal (CSI- RS) (Jung, [0129]-[0130], other type of reference signal including CSI-RS for measuring certain path loss). 

As to claim 6, Jung dicloses wherein the application time corresponds to a certain measurement sample of a new PL RS a period after acknowledgment of the MAC-CE (Jung, [0132], activation time of SRS after 3ms of ACK of message PDSCH (used for MAC-CE) that provides PUCCH information to measure pathloss).

As to claim 7, Jung discloses wherein the application time determined for applying the PL RS update is based on a certain time period after an end of acknowledgement (ACK) for physical downlink shared channel (PDSCH) carrying MAC-CE updating physical uplink control channel (PUCCH) spatial relation and a corresponding PL RS (Jung, [0132], activation time of SRS after 3ms of ACK of PDSCH message (used for sending MAC-CE) that provides PUCCH information to measuring pathloss)

As to claim 8, Jung discloses the method of claim 1. Jung does not disclose however Qualcomm discloses wherein the application time determined for applying the PL RS update is based on a certain number of measurement samples of a new PL RS, counted from a first measurement sample corresponding to a certain time period after the end of ACK for PDSCH carrying MAC-CE updating PUCCH spatial relation and the corresponding PL RS (Qualcomm, page 2, Second section in page titled “working assumption”, activating pathloss RS from SRS by MAC-CE, the pathloss RS is performed a certain sample after the ack for MAC-CE). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung to include the limitations of wherein the application time determined for applying the PL RS update is based on a certain number of measurement samples of a new PL RS, counted from a first measurement sample corresponding to a certain time period after the end of ACK for PDSCH carrying MAC-CE updating PUCCH spatial relation and the corresponding PL RS as taught by Qualcomm.  Pathloss not being measured for all samples of various reference signals provides more efficient use of network resources and reduces processing needs at network devices. 

As to claim 9, Jung discloses the method of claim 1. Jung does not disclose however Qualcomm discloses wherein: the one or more conditions relate to at least one of a total configured number of PL RS for the UE, whether a MAC-CE based PL RS activation feature is enabled, whether a same PL RS is already measured or maintained for power control of one or more other uplink channels, if the PL RS has a configured transmission configuration indicator (TCI) state and the TCI state is known by the UE, if the PL RS has no configured TCI state and the PL RS is of a certain type, or if the PL RS has no configured TCI state and the PL RS is known to the UE (Qualcomm, section 2, condition for PL RS update based on enablement by MAC-CE determine); and the application time corresponds to a specific duration after a certain measurement sample of a new PL RS a period after acknowledgment of the MAC-CE (Qualcomm, page 2,  Second section in page titled “working assumption”, activating pathloss RS from SRS by MAC-CE, the pathloss RS is performed a certain sample after the ack for MAC-CE). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung to include the limitations of wherein: the one or more conditions relate to at least one of a total configured number of PL RS for the UE, whether a MAC-CE based PL RS activation feature is enabled, whether a same PL RS is already measured or maintained for power control of one or more other uplink channels, if the PL RS has a configured transmission configuration indicator (TCI) state and the TCI state is known by the UE, if the PL RS has no configured TCI state and the PL RS is of a certain type, or if the PL RS has no configured TCI state and the PL RS is known to the UE; and the application time corresponds to a specific duration after a certain measurement sample of a new PL RS a period after acknowledgment of the MAC-CE as taught by Qualcomm. Pathloss reference signal updating based on MAC-CE enablement as a condition allows UE to only measure the pathloss when required thereby saving processing resources and time.  Pathloss not being measured for all samples of various reference signals provides more efficient use of network resources and reduces processing needs at network devices.

As to claim 10, Jung discloses wherein the certain type comprises at least one of a synchronization signal block (SSB) or a channel state information reference signal (CSI- RS) (Jung, [0129]-[0130], other type of reference signal including CSI-RS for measuring certain path loss).

As to claim 11, Jung discloses wherein the PL RS is used for power control (PC) of at least one of a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), a sounding reference signal (SRS), or a physical random-access channel (PRACH) (Jung, [0130]-[0131, [0134], SRS configuration for power control, [0135], determining power control for PUCCH based on path loss)

As to claim 12, Jung discloses wherein the PL RS is specified for PC of the PUCCH only (Jung, [0130]-[0131, [0134], SRS configuration for power control, [0135], determining power control for PUCCH based on path loss). 

As to claims 13-24, the claims are rejected as applied to claims 1-12 respectively above by Jung in view of Qualcomm. 

As to claims 25-27, the claims are rejected as applied to claims 1, 7 and 8 respectively above by Jung in view of Qualcomm. 

As to claim 28, Jung discloses n apparatus for wireless communication by a network entity, comprising: at least one processor and a memory configured to send a UE a medium access control control element (MAC-CE) indicating a path loss reference signal (PL RS) update (Jung, [0129]-[0131], MAC-CE message to indicate to UE, Sounding Reference Symbol, SRS to be activated; [0136], SRS used for determination of path loss as known in the art); Jung does not expressly disclose a condition for PL RS update however Qualcomm dicloses and determine an application time for the UE to apply the PL RS update based on one more conditions (Qualcomm, section 2, condition for PL RS update based on enablement by MAC-CE determine).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung to include the limitations of and determine an application time for the UE to apply the PL RS update based on one more conditions as taught by Qualcomm.  Pathloss reference signal updating based on MAC-CE enablement as a condition allows UE to only measure the pathloss when required thereby saving processing resources and time. 

Further as to claim 28, Jung discloses wherein the application time determined for the UE to apply the PL RS update is based on a certain time period after an end of acknowledgement (ACK) for physical downlink shared channel (PDSCH) carrying MAC-CE updating physical uplink control channel (PUCCH) spatial relation and a corresponding PL RS (Jung, [0132], activation time of SRS after 3ms of ACK of message PDSCH (used for MAC-CE) that provides PUCCH information to measure pathloss). Jung does not discloses however Qualcomm discloses wherein the application time determined for the UE to apply the PL RS update is based on a certain number of measurement samples of a new PL RS, counted from a first measurement sample corresponding to a certain time period after the end of ACK for P+S Ref. No.: 202875USQUALCOMM Ref. No.: 20287544 PDSCH carrying MAC-CE updating PUCCH spatial relation and the corresponding PL RS (Qualcomm, page 2,  Second section in page titled “working assumption”, activating pathloss RS from SRS by MAC-CE, the pathloss RS is performed a certain sample after the ack for MAC-CE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung to include the limitations of wherein the application time determined for the UE to apply the PL RS update is based on a certain number of measurement samples of a new PL RS, counted from a first measurement sample corresponding to a certain time period after the end of ACK for P+S Ref. No.: 202875USQUALCOMM Ref. No.: 20287544 PDSCH carrying MAC-CE updating PUCCH spatial relation and the corresponding PL RS as taught by Qualcomm.  Pathloss not being measured for all samples of various reference signals provides more efficient use of network resources and reduces processing needs at network devices.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467